DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the election filed 12/27/2021, which withdrew claims 9-10 of the claims dated 2/26/2020.
Claims 1-8 and 11-17 are elected.
Claims 9-10 are withdrawn.
Claims 1-8 and 11-17 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 7/26/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0024819 ("Fisher") in view of USPGPUB 2006/0271748 ("Jain").
As per claim 1, Fisher substantially teaches a data processing system (Fisher, Abstract; and Fig. 1) comprising:
a memory apparatus including a plurality of pages and accessible in units of the pages; and a controller configured to control the memory apparatus, wherein the controller comprises: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and 
a mode control component configured to generate an activation mode control signal for setting the memory apparatus in a page activation mode based on a type of a processing task requested by a host and address information requested to be accessed:
Fisher does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jain teaches partial page scheme for memory technologies.
As per claim 1, Jain particularly teaches:
a partial page activation mode; wherein less than all of a page of the memory apparatus being accessed is activated when the memory apparatus is in the partial page activation mode: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  Jain therefore particularly teaches a partial page activation mode; wherein less than all of a page of the memory apparatus being accessed is activated when the memory apparatus is in the partial page activation mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jain and Fisher before them before the instant application was effectively filed, to modify the invention of Fisher to include the principles of Jain of activating partial pages of memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to reduce system power consumption by limiting activation to partial pages of memory instead of activating an entire page of memory (Jain, paragraph 0016).
As per claim 2, the rejection of claim 1 is incorporated, and Fisher further substantially teaches:
wherein each of the plurality of pages includes a plurality of memory cells connected between a word line and a bit line: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and thus are accessible in units of pages.  The Examiner further notes that each of SRAM 14, DRAM 16, and flash memory 18 by definition comprise memory cells connected by word lines and bit lines.  Fisher therefore substantially teaches wherein each of the plurality of pages includes a plurality of memory cells connected between a word line and a bit line).
As per claim 3, the rejection of claim 1 is incorporated, and Jain further particularly teaches:
wherein each of the plurality of pages includes a plurality of sub-pages, the address information includes information on a sub-page to be accessed, and the controller is configured to transmit, to the memory apparatus, a partial page activation mode enable signal and information on a sub-page to be activated in response to the activation mode control signal: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation 
As per claim 4, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to put the partial page activation mode enable signal into a mode setting command and transmit the mode setting command to the memory apparatus; and wherein the memory apparatus is configured to set a mode register set (MRS) according to the partial page activation mode enable signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 
As per claim 5, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to transmit, to the memory apparatus, the information on the sub-page to be activated by using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a 
As per claim 6, the rejection of claim 5 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore 
As per claim 7, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to transmit, to the memory apparatus, the partial page activation mode enable signal and the information on the sub-page to be activated by using an operation control signal:
As per claim 8, the rejection of claim 7 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command).
As per claim 11, Fisher substantially teaches a method of operating a data processing system (Fisher, Abstract; and Fig. 1), the method comprising:
a data processing system including a memory apparatus including a plurality of pages and accessible in units of the pages and a controller configured to control the memory apparatus: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and thus are accessible in units of pages.  Fisher therefore substantially teaches a data processing system including a memory apparatus including a plurality of pages and accessible in units of the pages and a controller configured to control the memory apparatus);
transmitting, by the controller and to the memory apparatus, an activation mode control signal for activating a page activation mode of the memory apparatus based on a type of a processing task requested by a host and address information requested to be accessed: (Fisher, Abstract; and paragraphs 0010, 0034-0036, 0039-0042, and 0059, where the AMS of Fisher powers down unused portions of SRAM 14 and DRAM 16 in order to reduce power consumption by activating only those portions of memory that need to remain active for reading and writing data requested by an external computing device.  In other words, controller 12 of the AMS of Fisher controls an operation mode of memory based on a type of processing task (e.g., a read or write) requested by a host to be performed at a specific portion of memory by either powering up or powering down portions of memory that are accessed by an external host.  Fisher therefore substantially teaches transmitting, by the 
Fisher does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jain teaches partial page scheme for memory technologies.
As per claim 11, Jain particularly teaches:
a partial page activation mode; and activating, by the memory apparatus, only a sub-page of a page of the memory apparatus being accessed when the memory apparatus is in the partial page activation mode: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  Jain therefore particularly teaches a partial page activation mode; and activating, by the memory apparatus, only a sub-page of a page of the memory apparatus being accessed when the memory apparatus is in the partial page activation mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jain and Fisher before them before the instant application was effectively filed, to modify the invention of Fisher to include the principles of Jain of activating partial pages of memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to reduce system power consumption by limiting activation to partial pages of memory instead of activating an entire page of memory (Jain, paragraph 0016).
As per claim 12, the rejection of claim 11 is incorporated, and Jain further particularly teaches:
wherein each of the plurality of pages includes a plurality of sub-pages and the address information includes information on a sub-page to be accessed; and transmitting the activation mode control signal further comprises: transmitting a partial page activation mode enable signal to the memory apparatus; and transmitting information on a sub-page to be activated to the memory apparatus: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  The Examiner notes that partial page activation request 12 received from an external host, necessarily includes information as to a partial page to be accessed in order to ensure that a correct partial page may be powered up for access.  In addition, as illustrated in (Jain, FIG. 1), partial page 14 is smaller in size than full page 16, which means that full page 16 comprises multiple partial pages that may be activated for reading and writing.  Jain therefore particularly teaches wherein each of the plurality of pages includes a plurality of sub-pages and the address 
As per claim 13, the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein transmitting the partial page activation mode enable signal further comprises including the partial page activation mode enable signal into a mode setting command and transmitting the mode setting command to the memory apparatus; and wherein the method further comprises setting, by the memory apparatus, a mode register set (MRS) according to the partial page activation mode enable signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  Jain therefore particularly teaches wherein transmitting the partial page activation mode enable signal further comprises including the partial page activation mode enable signal into a mode setting command and transmitting the mode setting 
As per claim 14, the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein the partial page activation mode enable signal is transmitted using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  Jain therefore particularly teaches wherein the partial page activation mode enable signal is transmitted using an operation control signal).
As per claim 15,
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command). 
As per claim 16,  the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein the partial page activation mode enable signal and the information on the sub-page to be activated are transmitted using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode 
As per claim 17, the rejection of claim 16 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135